          Case 6:19-bk-05398-KSJ        Doc 200     Filed 01/21/20    Page 1 of 6



                                    ORDERED.

 Dated: January 17, 2020




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                                www.flmb.uscourts.gov

 In re:

 J.E.L. Site Development, Inc.,                              Case No. 6:19-bk-05398-CCJ
                                                              Chapter 11
       Debtor.
 _______________________________/

                             ORDER GRANTING
                      UNITED FINANCIAL GROUP, INC.’S
                   MOTION TO MODIFY THE AUTOMATIC STAY

          This case came on for hearing on January 6, 2020 of United Financial Group, Inc’s

Motion to Modify the Automatic Stay (Doc. 156) (the “Motion”) and the Limited Objection

filed by Caterpillar Financial Services Corporation (Doc. 167) (the “Limited Objection”).

For the reasons stated orally and recorded in open Court, it is,

          ORDERED:

          1.     The Motion is granted, and the Limited Objection is sustained as provided

below.

          2.     The automatic stay is modified to permit United Financial Group, Inc.

(“United”) to enforce all in rem remedies against the equipment listed on Exhibit 1

provided that the automatic stay is not modified with respect to the following equipment
       Case 6:19-bk-05398-KSJ            Doc 200   Filed 01/21/20     Page 2 of 6




which is either leased to the Debtor or financed by Caterpillar Financial Services

Corporation (the “CAT Collateral”):

       Caterpillar D5K2LGP TRACK TYPE TRACTOR, Serial # KY200760
       Caterpillar 336ELH HYDRAULIC EXCAVATOR, Serial # RZA00277
       Caterpillar 320ELRR HYDRAULIC EXCAVATOR, Serial # TFX01372
       Caterpillar 730C2 ARTICULATED TRUCK, Serial # 2T400733
       Caterpillar 730C2 ARTICULATED TRUCK, Serial # 2T400734
       Caterpillar D5K2LGP TRACK TYPE TRACTOR, Serial # KY203374
       Caterpillar D5K2 TRACK TYPE TRACTOR, Serial # KY203413

Accordingly, United shall not take any action with respect to the CAT Collateral.

       3.      This Order is entered for the sole purpose of allowing Untied to obtain in

rem relief only. United shall not seek or obtain any in personam relief against the Debtor.

       4.      This Order is without prejudice to United’s claims against any accounts

receivable owed or paid to the Debtor.




Attorney, Kenneth D. (Chip) Herron, Jr., is directed to serve a copy of this order on
interested parties and file a proof of service within 3 days of the entry of the order.




                                             2
        Case 6:19-bk-05398-KSJ           Doc 200      Filed 01/21/20     Page 3 of 6

                                                                                   EXHIBIT
                                                                                       1

J.E.L. Site Development, Inc. Equipment List secured by United Financial Group, Inc. UCC Filings



    A. Equipment Subject to United Financial Group, Inc.’s Leases

•   One (1) John Deere 9630 Tractor S/N RW9630E0003797
•   One (1) John Deere 700 K LCP Dozer S/N 1T0700KXKCE233407
•   One (1) John Deere 9630 Tractor S/N 1RW9630ECBE023702
•   One (1) Gomaco GT-6000 Trimmer/Slipform Paver & Accessories S/N 900400-014
•   One (1) John Deere 670GP Motor Grader, Low Pro Cab with Air, 14 Ft.Blade with New Edges
    Front Scarifier, 17.5X25 Tires S/N 636805
•   One (1) Doosan DX300LC-5 Hydraulic Excavator S/N DHKCECBCAE0001009
•   One (1) 54” Werk Brau Excavator Bucket S/N 179292-1-1
•   One (1) Morbark Model 1200 Grinder S/N 565178
•   One (1) Bomag MPH100 Mixer, S/N 85657
•   One (1) John Deere 9520 Tractor S/N RW9520E51291
•   One (1) John Deere 1810E Scraper S/N T8180E050186
•   One (1) John Deere 644k Wheel Loader S/N 1DW644KZKED661052
•   One (1) John Deere 544k Wheel Loader S/N 1DW544KZHFE667420



    B. Equipment Subject to United Financial Group, Inc.’s Security Agreements and Blanket Lien

•   One (1) Komatsu WA320-8 Wheel Loader SN: 71378 bucket, coupler and 60” forks
•   One (1) Komatsu PC400LC-7EO Hydraulic Excavator SN: A86813, 71” bucket
•   One (1) Komatsu WA250-6 Wheel Loader SN: 76424 bucket, coupler and 60” forks
•   One (1) Hamm 3410 SN: H1791384
•   One (1) Komatsu WA320PZ-6 Wheel Loader SN: 70981 bucket, coupler and 60” forks
•   One (1) Komatsu WA250-6 Wheel Loader SN: 76484 bucket, coupler and 60” forks
•   One (1) Komatsu PC300LC-7L Hydraulic Excavator SN: A86811
•   One (1) Komatsu WA320-6 Wheel Loader SN: 71062 bucket
•   One (1) 2007 Hyundai Robex 450LC-7A Excavator SN: 310038
•   One (1) 2004 Komatsu WA250 Wheel Loader SN: 70292
•   One (1) 2007 Komatsu GD555 Motor Grader SN: 51209
•   One (1) 2006 John Deere 650J LGP Dozer SN: TX650JX121692
•   One (1) 2006 Cat 262B Skid steer SN: 0262BHDDT03593
•   One (1) 2006 Case 330 Off Road Truck SN: HHD000433
•   One (1) 2005 Case 325 Off Road Truck SN: HHD000165
•   One (1) John Deere 700J Crawler Dozer SN: 205493
•   One (1) John Deere 450J Crawler Dozer SN: 244019
        Case 6:19-bk-05398-KSJ        Doc 200     Filed 01/21/20    Page 4 of 6




•   One (1) John Deere 672D Grader SN: 597329
•   One (1) Lay-Mor 300 Sweeper/Rotary Broom SN: 34768
•   One (1) Hitachi ZX350 Hitachi Excavator SN: 930371
•   One (1) John Deere 350GL Excavator SN: 809009
•   One (1) John Deere 544k Excavator SN: 657403
•   One (1) John Deere 624k Excavator SN: 656882
•   One (1) TOPCON DMC2 Greenstar GPS Yield Mapping SN: 5-0611
•   One (1) TOPCON Greenstar GPS Yield Mapping SN: 8-1110
•   One (1) John Deere 750k Crawler Dozer SN: 254855
•   One (1) 2014 Bomag BW211D 84” Single Drum Roller SN: 531149
•   One (1) 2010 John Deere Z60 Mini Excavator SN: FF01N1Q280206
•   One (1) Hamm 330 7V10 SN: H189.0646
•   One (1) 2012 John Deere 750k Dozer SN: 1T075KXLCE222996
•   Two (2) 2014 Bomag BPR35/60DE Vibratory Compactor SN: 101692721028 and SN:
    101692721029
•   One (1) 2014 Lay-Mor 300 Sweepmaster SN: 35530
•   One (1) John Deere 323E SN: 259450
•   One (1) 2013 John Deere 624k Wheel Loader SN: 1DW624KZCCE649749 with bucket and forks
•   One (1) John Deere 350GL Excavator SN: 809235
•   One (1) John Deere 245GL Excavator SN: 600200
•   One (1) John Deere 410k SN: 256919
•   One (1) John Deere 250D Articulated Truck SN: 639293
•   One (1) John Deere 250D Articulated Truck SN: 639684
•   One (1) John Deere 650k Crawler Dozer SN: 257815
•   One (1) TOPCON DMC2 Greenstar GPS Yield Mapping SN: 210791
•   One (1) Lay-Mor 300 Sweeper/Rotary Broom SN: 35487
•   One (1) Caterpillar 336EL Hydraulic Excavator SN: BZY01455
•   One (1) 2011 John Deere 644k Wheel Loader SN: 1DW644KZCBE639013 with bucket and coupler
•   One (1) Komatsu D39PX-22 Crawler Dozer SN: 3679
•   One (1) Caterpillar 336E Hydraulic Excavator SN: FJHD1814 with bucket
•   One (1) Caterpillar CS433 Vibratory Compactor SN: ASR01152
•   One (1) Komatsu WA320-6 Wheel Loader SN: 71454
•   One (1) Komatsu WA270-7 Wheel Loader SN: 81034 JRB bucket and coupler
•   One (1) Komatsu WA270-7 Wheel Loader SN: A27257
•   One (1) Caterpillar 12H Motor Grader SN: AMZ01162
•   One (1) Caterpillar CS54 Vibratory Compactor SN: L4H00115
•   One (1) Caterpillar 938K Wheel Loader SN: SWL03855
•   One (1) Caterpillar 938K Wheel Loader SN: SWL03852
•   One (1) 2014 John Deere 410K Loader Backhoe with attached C&P bucket SN: 1000048239-1 SN:
    1T0410KXVEE256919
•   One (1) 2013 John Deere 310SK Loader Backhoe with attached C&P 24” coral rock bucket SN:
    N1000041856-1 SN: 1T0310KXDE239981
        Case 6:19-bk-05398-KSJ        Doc 200      Filed 01/21/20    Page 5 of 6




•   One (1) 2014 John Deere 310SK Loader Backhoe with attached C&P 24” HD bucket SN:
    J000019371-1 SN: 1T0310SKCDE252777
•   One (1) 2014 John Deere 323E Compact Track Loader with attached 76” HD construction bucket
    with edge SN: AT322311 SN: 1T0323ELEEJ259450
•   One (1) 2014 John Deere 329E Compact Track Loader with John Deere 84” HD construction
    bucket with edge SN: AT322311 SN: 1T0329EKPEE266941
•   One (1) 2014 Bomag BW124DH-40 bucket with edge SN: AT322311 single drum compaction
    roller SN: 901581391117
•   One (1) Komatsu PC210LC-10 Hydraulic Excavator SN: A10702 bucket and hydraulic coupler
•   One (1) Komatsu D51PXi-22 Crawler Dozer SN: B14428
•   One (1) Komatsu D39PXi-24 Crawler Doze SN: 95144 pat blade
•   One (1) Komatsu WA320-7 Wheel Loader SN: 80266 bucket with coupler & 60” forks
•   One (1) Komatsu WA200-7 Wheel Loader SN: 80297 bucket with coupler & forks
•   One (1) Komatsu WA200-7 Wheel Loader SN: 80219 bucket with coupler and & forks
•   One (1) 2015 used Kobelco Hydraulic Excavator Model Sk350 SN: YC13-13045 with MOD 60” BKT
    SN: 24915-001 & 60” HD bucket, thumb SN: 5390-30/70-10151
•   One (1) 2014 Kobelco Hydraulic Excavator Model SK350 SN: YC13-13014 with MOD 60” BKT SN:
    312117
•   One (1) Caterpillar 320ELRR Hydraulic Excavator SN: TFX01372
•   One (1) Caterpillar D5K2LGP Track Type Tractor SN: KY200760
•   One (1) Caterpillar 336ELH Hydraulic Excavator SN: RZA00277
•   One (1) Caterpillar 730C2 Articulated Truck SN: 2T400733
•   One (1) Caterpillar 730C2 Articulated Truck SN: 2T400734
•   One (1) Caterpillar 12HNA Motor Grader SN: AMZ01162
•   One (1) Caterpillar Cs-433E Compactor SN: ASR01152
•   One (1) Caterpillar 336EL Hydraulic Excavator SN: FJH01814
•   One (1) Caterpillar 336EL Hydraulic Excavator SN: BZY01455
•   One (1) Caterpillar 320ELRR Hydraulic Excavator SN: TFX01372
•   One (1) Caterpillar 336ELH Hydraulic Excavator SN: RZA00277
•   One (1) Caterpillar D5K2LGP Track Type Tractor SN: KY200760
•   One (1) Caterpillar CS54B Compactor SN: L4H00115
•   One (1) Caterpillar 938K Wheel Loader SN: SWL03855
•   One (1) Caterpillar 938K Wheel Loader SN: SWL03852
•   One (1) Komatsu PC55MR-3 Hydraulic Excavator SN: 17389 24” bucket
•   One (1) Komatsu PC490LC-11 Hydraulic Excavator SN: A41702 with 72” bucket
•   One (1) Caterpillar D5K2LGP Track Type Tractor SN: KY203374
•   One (1) Caterpillar D5K2LGP Track Type Tractor SN: KY203413
•   One (1) Komatsu D51PXi-24 Crawler Dozer SN: B20333
•   One (1) Komatsu D51PXi-24 Crawler Dozer SN: 10504
•   One (1) CASE CX350D Excavator SN: DAC350K7NHS7P1297
•   One (1) CASE CS350D Excavator SN: DAC350K7NHS7P1298
•   One (1) CASE 821G Wheel Loader SN: JEEN0821CJF244041
•   One (1) Hyundai Robex 55-7 Midi Excavator M80111026
•   One (1) Sterling Acterra Fuel & Lube Truck 2FZACGCS63AL71855
•   One (1) Komatsu WA320-6 Wheel Loader SN:71062 bucket
•   One (1) Caterpillar 938K Wheel Loader SN:SWL03852
       Case 6:19-bk-05398-KSJ     Doc 200   Filed 01/21/20   Page 6 of 6



•   One (1) Caterpillar 938K Wheel Loader SN:SWL03852
•   One (1) Komatsu WA320-6 Wheel Loader SN:71454
•   One (1) Komatsu D51PXi-22 Crawler Dozer SN:B14428
•   One (1) Hamm 3307V10 SN:H189.0646
•   One (1) Komatsu WA320-7 Wheel Loader SN:80266
•   One (1) John Deere 410K Wheel Loader 1T0410KXVEE256919
•   One (1) Miskin Pan
